This court can not grant a rehearing and reverse a case for alleged misconduct of the jury, — when the only bill of exception presenting the complaint of such misconduct was filed a month after the time fixed by statute, within which such bill should be filed. This court can not set aside rules of procedure made by the legislature, even though in some instances the enforcement of such rules might appear to bring about results apparently inequitable. We must give effect to the law as written. The plain statute of this State requires every person who wishes to complain of rulings of the court in which he is tried, to take his bill of exception, which bill of exception must be filed within a time prescribed. Appellant not having complied with the statute, we are powerless to do otherwise than to overrule his motion for rehearing, which is accordingly done.
Overruled.